The petition for rehearing is denied, but in denying the same we deem it proper to add that the question as to the proper amount to be allowed as counsel fees upon the foreclosure of the mortgage or deed of trust in the case of Mercantile TrustCo. v. Sunset Road Oil Co. et al., out of which this proceeding arose, is involved in the retrial of that cause. Said instrument provides for the allowance of reasonable counsel fees in the event of a foreclosure thereof. The complaint in the foreclosure suit merely asked for the allowance of reasonable counsel fees without specifying any particular sum as the amount demanded. The answers of the several defendants were silent upon the subject of counsel fees. The trial court allowed counsel fees in the sum of fifty thousand dollars, basing such allowance evidently upon its finding that the outstanding indebtedness of the Sunset Road Oil Company represented in bonds and secured by said mortgage or deed of trust amounted to the sum approximately of one million five hundred thousand dollars. The Kern Valley Bank, through its representative, the bank commission, assailed this finding upon motion for a new trial and also upon said motion attacked the reasonableness of the court's finding as to counsel fees, which was predicated upon the foregoing finding as to the amount of outstanding valid bonds. The court granted said motion for a new trial by a general order, which embraced only a retrial of those issues arising between the contesting ebondholders as presented in the motion for a new trial made on behalf of the Kern Valley Bank. The most vital of these issues relates to the amount of the actual indebtedness and of the valid outstanding bonds of the Sunset Road Oil Company and as a necessary incident to this issue, the question of what is a reasonable sum to be allowed as counsel *Page 523 
fees in the action brought for the foreclosure of the mortgage or deed of trust securing said indebtedness and such bonds. Both of these questions have, therefore, been reopened for examination and decision upon a retrial of the case.